Citation Nr: 1040546	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
atrial fibrillation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
that granted service connection for atrial fibrillation and 
assigned an initial evaluation of 10 percent, effective from 
February 15, 2008.

The file was subsequently transferred to the RO in Detroit, 
Michigan, which is currently VA's Agency of Original 
Jurisdiction.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of his 
testimony is of record.


FINDINGS OF FACT

1.  The Veteran has diagnoses of intermittent atrial 
fibrillation, requiring continuous medication, with two episodes 
requiring "rescue" medication since February 2008, and no 
episodes requiring emergency room treatment.  

2.  It has not been shown that he has lost time from work, been 
hospitalized, or otherwise lost income secondary to the heart 
disorder.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a letter dated May 2008 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The May 
2008 letter also notified the Veteran that he could send VA 
information that pertained to his claim and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters remaining on appeal.  Pertinent medical evidence 
associated with the claims file in connection with this matter 
consists of a VA examination.  The Board notes that while the 
Veteran reported seeing a VA physician as well as a private 
physician during the appeal period, he testified he only saw 
these physicians to monitor his blood pressure, and obtain 
prescriptions for his heart condition.  He also stated he had not 
been seen in an emergency room during the appeal period.  Also 
of record and considered in connection with the appeal is a 
transcript of the Veteran's hearing before the undersigned 
Veterans Law Judge.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 

Analysis

By a rating decision dated September 2008 rating decision the RO 
granted service connection for atrial fibrillation, and assigned 
a rating of 10 percent, effective February 15, 2008.  The Veteran 
appealed, asserting that his condition warranted a higher rating.

The present appeal involves the Veteran's claim that the severity 
of his service-connected atrial fibrillations warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 for supraventricular arrhythmias.  
Under Diagnostic Code 7010, a 10 percent rating is warranted for 
permanent atrial fibrillation (lone atrial fibrillation), or one 
to four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted that the Veteran had developed atrial fibrillation 
secondary to his hypertension that had been intermittent with 
remissions since its onset.  The Veteran stated that the atrial 
fibrillation occurred on average of twice a month and so far had 
been controlled with medication.  The Veteran provided supporting 
documentation of emergency room visits as well as from his 
cardiologist.  The Veteran was currently treated with 300 mg of 
flecainide.  The Veteran reported symptoms of daily fatigue and 
mild dyspnea on exertion, but denied syncope, angina, or 
dizziness.  Examination revealed regular rhythm, absent murmur, 
absent click and absent pericardial rub.  Stress test results 
from November 2005 showed a submaximal Bruce protocol stress 
treadmill echocardiogram that was negative for inducible 
ischemia.  A January 2008 ECHO/Holter test showed a normal sinus 
rhythm.  The examiner provided a diagnosis with intermittent 
atrial fibrillation with rapid ventricular response.  The 
examiner also stated that there was no history of cardiac pain or 
congestive heart failure.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in May 2010.  The Veteran testified that he 
had an average of three to four episodes of atrial fibrillation 
every month, with about two episodes in the last year requiring 
"rescue" medication.  The Veteran also stated that he took 
Metrotropolol as a medication to control cardiovascular disease 
generally.  

As noted above, the Veteran is currently rated at 10 percent for 
atrial fibrillations under Diagnostic Code 7010.  

The Board notes that during his VA examination, the Veteran 
stated that he had episodes of atrial fibrillation at least twice 
a month, and the examiner noted that he had provided supporting 
documentation of emergency room visits as well as from his 
cardiologist.  Similarly, the Veteran testified during his May 
2010 hearing that he had approximately three to four episodes of 
atrial fibrillation a month, with two episodes requiring rescue 
medication in the past year.  

However, while the Veteran reported three to four episodes of 
atrial fibrillation per month, he stated that he only needed to 
take his "rescue" medication to treat two episodes in the last 
year.  Likewise, he stated that he had not been seen in the 
emergency room since prior to February 2008 to treat an atrial 
fibrillation.  Finally, a January 2008 ECHO/Holter test indicated 
a normal sinus rhythm.  As such, the Board finds, the Veteran 
also stated that he had not been seen in the hospital for atrial 
fibrillation since February 2008.  As such there is no evidence 
of atrial fibrillation with more than four episodes per year 
documented by ECG or Holter monitor.   Thus a rating in excess of 
10 percent is not warranted under Diagnostic Code 7010.  

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's atrial fibrillation has resulted in marked 
interference with employment, or necessitated frequent periods of 
hospitalization.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for atrial fibrillation; the 
benefit of the doubt doctrine is inapplicable and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
atrial fibrillation is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


